Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to filed AMENDMENTS/REMARKS
Applicant's amendments/remarks received on 02/01/2021 have been entered. 
Independent claims 1, and 15 have been amended.
Claims 10, 18-19 cancelled.
New claims 20-26 have been added.
Claims 1-9, 11-17, and 20-26 pending.  
Examiner refers to the action below.

Examiner Notes 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  However, the claimed subject matter, not the specification, is the measure of the invention. 


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1-9, 11-17, and 20-26 are found to be allowable over the prior of records, as the Examiner found neither prior arts cited in its entirety, nor found any motivation to combine any of said prior arts, including those listed in the current PTO-892 which teaches an image processing apparatus which has a controller that is configured to transfer image data with multiple color components. A first ASIC is configured to receive the image data transferred from the controller. A second ASIC is configured to receive the image data transferred from the controller through the first ASIC. A processed data is obtained by the first ASIC by performing the image processing on the received image data is transferred to the controller. The processed data is obtained by the second ASIC by performing the image processing on the image data received through the first ASIC is transferred to the controller. A number of color components as targets of the image processing to be executed by the first ASIC is smaller than the number of color components as targets of the image processing to be executed by the second ASIC, as currently illustrated in the currently amended independent claims 1, and 15.

       The prior arts of records, namely Nakamura in view of Hashii, and further in view of Jinno et al. (all previously cited), in the last rejection also do not appear to 

       The prior arts of records, namely Jinno et al. in view of Hashii (all previously cited), in the last rejection also do not appear to teach as amended said image processing apparatus which has a controller that is configured to transfer image data with multiple color components. A first ASIC is configured to receive the image data transferred from the controller. A second ASIC is configured to receive the image data transferred from the controller through the first ASIC. A processed data is obtained by the first ASIC by performing the image processing on the 

       Furthermore, claims 1-9, 11-17, and 20-26 are found to be allowable for the reasons stated in applicant remarks/arguments corresponding to pages 10-14 of the response filed on 02/01/2021.

Conclusion
      Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674
2/23/2021